CONTRACT PACKING AGREEMENT




This Agreement made and entered into this the 22nd day of August, 2018, by and
between Pacific Flavor Int. Inc. (hereinafter referred to as "Company") and Bell
Food & Beverage, Inc., (hereinafter referred to as "Packer"), and or a new
company to be formed and amended upon the mutual consent of all parties.

 

"RECITALS"




A.

Packer is in the business of packaging various products and beverages.




B.

Company sells and distributes various products into various sectors under its
own brand name for Blueberry and other Fruit Products.




C.

Packer and Company wish to provide for the terms and conditions upon which
Packer will produce products for the Company.

 

"COVENANTS"




For and in consideration of the mutual covenants, conditions and provisions
contained herein, the parties hereto agree as follows:




1.

The term of the agreement will be for 5 years, and will renew in 1 year
increments upon mutual agreement, and so long as the lease allows.




2.

Packer agrees to pack for the Company as shown on Schedule 'A' (the "Products"),
in accordance with written formulas and standards set by the Company and
provided to Packer, which formulas and standards may be omitted or enhanced from
time to time by the Company.




3.

The packaging for the Product shall be in accordance with the pricing and
payment structures as set forth in Schedule 'B.'




4.

Packer agrees to package for the Company in various products and sizes specified
in Schedule 'A', and in such quantities as may be mutually agreed upon between
Company and Packer during the terms of this Agreement.




5.

Packer will schedule production of products based on the Oregon Blueberry
season. Packer further agrees to code-date products so as to make possible
identification of date of production in accordance with coding system as
required by Company. Packer agrees to label products as needed for shipping.




6.

Packer and or Company will procure raw materials for the Company’s product as
outlined in Schedule 'C'.




7.

Company and or Packer agrees to obtain sufficient materials to accommodate
normal production requirements for packing. It is understood that inventory
levels of materials ordered by Packer will be specifically for Company’s
product, and maintained at a level that will consider supplier minimum run
requirements, Packer’s minimum run requirements, historical sales data when
available and Company’s sales projections.




8.   Packer agrees to send samples of products at Company’s expense to Company
at places and intervals reasonably determined by Company. Company will provide
packer with its shipping labels or preferred shipping account data for mailings.




9.

Packer agrees to allow representatives of Company to inspect its production
facilities including observing the “Process” and “Quality Control” functions
during normal business hours, with sufficient notice at a minimum of five (5)
days, and schedule the time for inspection.




10.

Title to all finished goods shall remain with Packer for up to 10 days. Packer
shall be responsible for warehousing such inventories, which cost is included in
the rates as shown in Schedule ‘B'. Any product that is not shipped after an
annual agreed upon date will begin accruing a warehousing fee specified in
Schedule B.




11.

Finished goods will be released from Packer’s inventory by Packer only upon
specific orders from Company and shall be shipped FOB, or as agreed upon between
the parties (delivered pricing can be built based on delivery zip code). Company
shall provide Packer five (5) working days’ notice of its shipping requirements.




12.

Packer agrees to routinely keep and maintain daily production and quality
control reports of Company’s products and to supply said reports to Company upon
request.  Company shall at all reasonable times be entitled to access to the
business records and reports of Packer as they relate to the production, quality
control and shipment of Company's products.




13.

This Agreement shall become and be effective immediately upon the execution of
the same by the parties herein. This Agreement shall remain in full force and
effect for 60 months, and renew every year by mutual agreement, unless or until
terminated by either party as hereinafter provided. Either party shall have the
right to terminate the Agreement upon one hundred and twenty (120) days’ written
notice of its intention to terminate. Either the Packer, or the Company, shall
have ninety (90) days upon receipt of the notice, to respond with a resolution
and opportunity to cure. In the event of a termination, all of the obligations
of either party hereunder shall be adjusted up to and including the effective
date of said termination.




14.

Within thirty (30) days Company shall pay Packer for all unpaid invoices for
finished product produced for Company, and for all unused raw materials at
Packers plant ordered specifically for Company’s product which cannot be
utilized for Packer's other products. Also within thirty (30) days, Company will
arrange to assume the liability for all unused raw materials in the hands of
Packer's suppliers ordered specifically for Company's product which cannot be
utilized for Packer's other products. Upon receipt of payment from Company and
release of liability from suppliers, as the case maybe, Packer will ship to
Company, at Company’s expense, all finished product ingredients and raw
materials in possession of Packer owned by Company. In the event of a default in
the payment as provided in Schedule ‘B', Packer shall give Company thirty (30)
business days' notice, and if the default is not cured after sixty (60) days,
then Packer shall have the right to sell any and all Product inventory and raw
materials in Packer’s possession to satisfy any of Company's obligations to
Packer under this Agreement.




15.

Packer will comply with all applicable federal, state and local laws and
regulations, governing the portion of the manufacturing process that the Packer
performs and the materials the Packer supplies and maintain a 3rd party audit
(AIB).




16.

Company will comply with all applicable federal, state and local laws and
regulations governing the materials supplied by Company and the labeling and
formula specifications.




17.  Packer agrees to indemnify and hold Company harmless from any loss, claim,
damage, lawsuit, or expense for injury to person or property occasioned by or
incident to its manufacture, bottling or preparation for delivery of Company’s
products.  Company agrees to indemnify and hold packer harmless from any claim,
loss, damage or lawsuit caused by materials supplied by Company. "Packer and
Company during the term of this Agreement shall carry at their sole cost broad
comprehensive liability insurance with limits of at least $1 million per
occurrence to provide for the indemnification set forth in this paragraph. Each
party shall furnish the other with evidence of the insurance required under this
paragraph in a form of certificate issued by the insurance carrier, which
certificate shall provide that there shall be no material change or cancellation
of the coverage without ten (10) days' prior written notice of such change to
the party to whom the certificate is addressed.




18.

Neither party may assign transfer this Agreement or any interest therein without
the prior written consent of the other.




19.

Neither party shall be liable for any delay or failure to perform any of its
obligations hereunder, which delay may be due in whole or in part to any caused
or contingencies beyond said party's control, including, but not limited to,
fires, accidents, acts of God, war, strikes or other labor disputes,
governmental action, orders, or regulations, suppliers inventories, and any and
all matters beyond said party's control.




20.

In the event that any party hereto shall become insolvent, shall file or have
filed against it a voluntary or involuntary petition pursuant to the United
States Bankruptcy Act, or the institution of any proceedings by or against
either party for relief under any law relating to the relief of debtors, or the
making of any assignment for the benefit of creditors, or the appointment of a
receiver, and such condition remains unchanged for thirty (30) days', the other
party may at its option terminate this Agreement on thirty (30) days' notice to
the other party.




21.

It is expressly understood between the parties hereto, that any material or
information revealed to Packer regarding the Company’s products or the formulae
for the Company's products, and sales figures are confidential and shall be
treated as such by Packer and are revealed to Packer for the sole purpose of
enabling Packer to comply with its obligations under this Agreement and are not
to be used for any other purpose or revealed or disclosed to any other parties,
unless mutually agreed upon, or as required by SEC and regulatory reporting
requirements.




22.

Disputes; Arbitration.  If there is any dispute among the parties regarding this
Agreement, the parties hereto agree to submit the resolution of the dispute to
arbitration with the arbitrator to be selected by mutual agreement among the
parties from a list of seven potential arbitrators provided by the American
Arbitration Association with each party alternately striking names, with the
last name remaining to be the arbitrator so selected. Such arbitration shall
take place in Las Vegas, NV, and shall comply with the Commercial Arbitration
Rules of the American Arbitration Association.  The decision in writing of the
arbitrator so selected in accordance with this paragraph shall be conclusive on
both parties hereto. Each party agrees that any decision rendered by such
arbitrator shall be enforced by any court of competent jurisdiction over such
party.




23.

This Agreement, along with the schedules represents the entire understanding
between Company and Packer, and supersedes all prior oral or written
understandings on the same subject.  It may not be changed in any way unless
such change is in writing and approved by both parties.




24.

This agreement does not constitute Packer as an agent of the Company.




25.  Any notice, request or other communication given hereunder shall be deemed
to have been properly given if in writing and delivered or mailed by prepaid and
registered mail in the United States of America addressed:




A.

if to Packer, to it at: 3213 Waconda Road Gervais Oregon 97026




B.

if to Company, to it at: P.O. Box 385 Blue River, OR 97413







IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
date first above.







Company Name: Pacific Flavor International Inc.




Name: Tony Casad










Title: President & CEO







Company Name: Bell Food & Beverage, Inc.

Name: Robert K. Eakle




Title: President & CEO











































Schedule A: Product Build




1.

Initial Product Hit List

A.

Products

Blue Berries in syrup

Jams

Cherries in sryup

B.

Sizes

32oz

24oz

64oz

8oz

12oz

1.

Standards

A.

Organic

B.

Kosher

C.

Green

D.

3rd party audit

E.

HACCP

1.

Quantities

A.

Batch Sizes























































Schedule B: Pricing & Payment Structures

1.

Fee schedule

A.

Pricing Structure: Pricing is based on a per jar/case co-packing fee. Filling,
processing at $0.60 per jar, ($7.20 /12pack cs) Labeling at $0.10 per jar,
($1.20/per 12 pack cs).

B.

Other misc. items: ie: jams, large jugs, plastic pouches will be negotiated on
an a per run basis.

C.

Storage: Storage fees on new production will begin starting September 1st. and
accrue at a rate of $4 per pallet per month for glass, boxes, inserts. $5 per
pallet per month for finished and or bright jars. There are no in and out fees
and no charge for labels misc. packing materials.




2.

Payment terms

A.

Payment terms will be discussed annually

B.

Labeling will be billed separately at the time of labeling and paid within 30
days

C.

Warehousing will be billed monthly and paid within 30 days.

D.

   Logistics, company pays for all trucking to and from the port.




 





































Schedule C: Raw Materials

1)

Pure Cane Sugar.

2)

Fruit

3)

Glass / Lids

4)

Labels

5)

Boxes

6)

Pallets









